ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-250, concluding that as matter of reciprocal discipline pursuant to Rule l:20-14(a)(4)(E), DEBBIE ANN CAR-LITZ of NORTH BRUNSWICK, who was admitted to the bar of this State in 1987, should be reprimanded based on discipline imposed in the Commonwealth of Pennsylvania that in New Jersey violates RPC 5.5(a) (practicing law while ineligible), RPC 7.1 (false and misleading communication about the lawyer’s services), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that DEBBIE ANN CARLITZ is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.